DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 3/7/2019. It is noted, however, that applicant has not filed a certified copy of the JP2019-041285 application as required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Temperature Varying Means in Claim 1 is being interpreted a heater or refrigeration device and/or a gas supply as noted in Paragraph 46.
Exhaust means in Claim 2 may include a vacuum pump, one or more valves and a port as recited described in Paragraph 48.
Gas supply means in Claim 2 as described in Paragraph 32 may include one or more valves, a gas pump, a gas supply pump or a canister and a port as described in Paragraph 50, or temperature varying means as described in Paragraph 50.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “a the new substrate” in Line 1.  It is not clear whether “a the new substrate” is referencing the “plurality of substrates” recited in Claim 7 or if it is in addition to the “plurality of substrates”.  For examination purposes “a the new substrate” is being interpreted as ‘when a new substrate of the plurality of substrates’.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jusung KR 10-2012-0060588 and in view of Sakaue 2012/0170999.
In Re Claims 1 and 2, Jusung teaches a substrate accommodation device comprising: 		a casing (210) that accommodates a plurality of substrates (Fig. 8, shows supports for multiple substrates);													a transfer structure (220, 228, 230, Fig. 8) which retains the plurality of substrates accommodated in the casing in a state in which the substrates are spaced apart from each other at a predetermined interval (See separation of Supports, Fig. 8) and which, within the casing, transfers the substrates from a carry-in position (position adjacent 216a, Fig. 8)  at which the substrates are transferred into the casing from an outside of the casing to a carryout position (position adjacent 216b, Fig. 8) from which the substrates are transferred to the outside of the casing,					wherein the transfer structure is configured such that, as substrates are newly accommodated in the casing, substrates previously accommodated in the casing are successively transferred to the carry-out position. (See Fig. 8, Paragraph 35)
Jusung does not teach a temperature varying means for varying a temperature of the substrates accommodated in the casing; 
However, Sakaue teaches a temperature varying means (72, Fig. 3)(Paragraph 43) for varying a temperature of the substrates (W) accommodated in the casing (34); (Paragraph 43) and 			an exhaust means (42) for evacuating the casing; and 						a gas supply means (72) for introducing a gas (Nitrogen, See Fig. 2) into the casing, (Paragraph 43) 												wherein the gas supply means functions as the temperature varying means; (Paragraph 43) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a temperature varying means to the device of Jusung as taught by Sakaue in order to restore the casing atmosphere.	
In Re Claims 3 and 4, Jusung teaches wherein the transfer structure simultaneously transfers the plurality of substrates in the casing by driving (230 is the driver, Fig. 8) a retaining body (2 Level rack shown in casing 210, Fig. 8) comprising a plurality of retaining portions (each level and side portions, Fig. 8) that respectively retain the plurality of substrates.
Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jusung KR 10-2012-0060588.
In Re Claims 7 and 11, Jusung teaches a substrate accommodation device comprising: 		a casing (210) that accommodates a plurality of substrates (Fig. 8, shows supports for multiple substrates);													a transfer structure (220, 228, 230, Fig. 8) which retains the plurality of substrates accommodated in the casing in a state in which the substrates are spaced apart from each other at a predetermined interval (See separation of Supports, Fig. 8) and which, within the casing, transfers each substrate of the plurality of substrates from a carry-in position (position adjacent 216a, Fig. 8)  at which the substrate is transferred into the casing from an outside of the casing to a carryout position (position adjacent 216b, Fig. 8) from which the substrates are transferred to the outside of the casing,			wherein the transfer structure is configured such that, as a new substrate is transferred into the casing, the substrates previously accommodated in the casing are successively transferred to the carry out position. (See Fig. 8, Paragraph 35)
Jusung does not teach a gas supply that supplies a gas having a temperature into the casing to heat or cool the substrates; 
However, Sakaue teaches a gas supply (72, Fig. 2) that supplies a gas having a temperature into the casing (34, Fig. 2) to heat or cool the substrates;  (Paragraph 43) and						an exhaust port (40, Fig. 2) through which the casing is evacuated to generate a vacuum state within the casing;  (Paragraph 38)								
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a gas supply to the device of Jusung as taught by Sakaue in order to restore casing atmosphere.	
Regarding Claims 8 and 9, as best understood, Jusung teaches wherein the carry-out position is vertically below the carry-in position; and wherein a new substrate is transferred into the casing, the substrates previously accommodated in the casing are successively transferred vertically down the transfer structure from the carry-in position to the carry-out position, in a first in first out configuration.  However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the carry-out position vertically above the carry-in position and wherein a new substrate transferred into the casing, the substrates previously accommodated in the casing are successively transferred vertically up, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
In Re Claim 10, Jusung teaches wherein the carry-out position is vertically below the carry-in position. (See Fig. 8) 
In Re Claim 12, Jusung teaches the transfer structure comprising: 					a drive source; (Drive means, Paragraph 28)								a plurality of retaining bodies (220a, 220b) that extend within the casing and are configured to support the plurality of substrates; (See Fig. 8) and 								a drive transfer device (lift pin of 230, See paragraph 28) that transfers a drive force from the drive source to the retaining bodies. (See Paragraph 28, Fig. 8)						Jusung does not teach a plurality of drive sources.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a plurality of drive sources, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In Re Claim 13, Jusung teaches wherein the plurality of retaining bodies comprise a plurality of first retaining bodies (224 on 220a, Fig. 8) and a plurality of second retaining bodies (224 on 220b, Fig. 8), wherein the plurality of first retaining bodies are connected to a first drive source (drive source of 223, 224, Paragraph 27) of the plurality of drive sources that rotates the first retaining bodies and to a second drive source (Paragraph 28) of the plurality of drive sources that raises and lowers the first retaining bodies.
Jusung does not teach a third drive source that rotates the plurality of second retaining bodies.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add a third drive source to rotate the plurality of second retaining bodies, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jusung KR 10-2012-0060588 and in view of Sakaue 2012/0170999.
In Re Claims 15 and 16, Jusung teach a substrate accommodation device comprising: 		a casing (210);											a transfer structure (220, 228, 230, Fig. 8) which retains a plurality of substrates (Fig. 8, shows supports for multiple substrates) vertically spaced apart from each other (See separation of Supports, Fig. 8) and vertically transfers the plurality of substrates first in first out from a carry-in position (position adjacent 216a, Fig. 8) to a carry-out position (position adjacent 216b, Fig. 8); (Paragraph 35)   			wherein the substrates are transferred from an outside (310, Fig. 8) the casing to the carry-in position through a first side (side at 216a, Fig. 8) of the casing, and transferred from the casing to the outside (320, Fig. 8) of the casing through a second side (Side at 216b, Fig. 8) of the casing opposite to the first side, (See Fig. 8, Paragraph 35) 						
Jusung does not teach a gas supply that supplies a gas into the casing; and wherein the gas heats or cools the substrates as the substrates are transferred first-in first-out from the carry-in position to the carry-out position. 
However, Sakaue teaches a gas supply (72, Fig. 2) that supplies a gas into the casing (34); and wherein the gas heats or cools the substrates as the substrates are transferred first-in first-out from the carry-in position to the carry-out position; (See Fig. 2, Paragraph 43) and						an exhaust port (40, Fig. 2) through which the casing is evacuated to generate a vacuum state within the casing;  (Paragraph 38)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a gas supply to the device of Jusung as taught by Sakaue in order to restore the atmosphere in the casing.	
Regarding Claim 17, Jusung teaches wherein the carry-in position is located at a top of the casing (adjacent 216a, Fig. 8) and the carry-out position (adjacent 216b, Fig. 8) is located at a bottom of the casing, and the carry-out position is directly vertically below the carry-in position; However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the carry-out position located at the top of the casing and the carry-in position at the bottom and the carry-out position directly vertically above carry-in position, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
In Re Claim 18, Jusung teaches the transfer structure comprising: 					a drive source; (Drive means, Paragraph 28)								a plurality of retaining bodies (220a, 220b) that extend within the casing and are configured to support the plurality of substrates; (See Fig. 8) and 								a drive transfer device (lift pin of 230, See paragraph 28) that transfers a drive force from the drive source to the retaining bodies. (See Paragraph 28, Fig. 8)						Jusung does not teach a plurality of drive sources.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a plurality of drive sources, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In Re Claim 19, Jusung teaches wherein the plurality of retaining bodies comprise a plurality of first retaining bodies (224 on 220a, Fig. 8) and a plurality of second retaining bodies (224 on 220b, Fig. 8), wherein the plurality of first retaining bodies are connected to a first drive source (drive source of 223, 224, Paragraph 27) of the plurality of drive sources that rotates the first retaining bodies and to a second drive source (Paragraph 28) of the plurality of drive sources that raises and lowers the first retaining bodies.
Jusung does not teach a third drive source that rotates the plurality of second retaining bodies.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add a third drive source to rotate the plurality of second retaining bodies, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Allowable Subject Matter
Claims 5, 6, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 													Weaver et al., Ishizawa, and Beaulieu teach casings comprising a transfer structure with a carry in position and carry out position.									Shober et al. teach a transfer structure with movable retaining members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652